FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STATE OF HAWAII; ISMAIL ELSHIKH,                No.    17-15589

             Plaintiffs-Appellees,              D.C. No.
                                                1:17-cv-00050-DKW-KSC
v.                                              District of Hawaii,
                                                Honolulu
DONALD J. TRUMP, in his official
capacity as President of the United States;     ORDER
U.S. DEPARTMENT OF HOMELAND
SECURITY; JOHN F. KELLY, in his
official capacity as Secretary of Homeland
Security; U.S. DEPARTMENT OF STATE;
REX W. TILLERSON, in his official
capacity as Secretary of State; UNITED
STATES OF AMERICA,

             Defendants-Appellants.


                   On Remand From The United States Supreme Court

Before: Michael Daly Hawkins, Ronald M. Gould, and Richard A. Paez, Circuit
Judges.

      In view of the Supreme Court order dated October 24, 2017, the court's

opinion filed June 12, 2017, is vacated and the appeal is dismissed as moot. The

case is remanded to the district court with directions to dismiss as moot the

challenge to Executive Order No. 13,780. The filing of this order shall serve as the

court's mandate.